Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-9, 14-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwan et al (KR 2013052176A), hereinafter Hwan.  (Applicant’s submitted prior art).
Regarding claim 1, Hwan (Figure 1) teaches an antenna assembly comprising a ground plane 100 disposed on a substrate 108; a patch antenna structure 104 spaced apart from the ground plane; and one or more grounded posts 106 coupled to and extending from the substrate, wherein the one or more grounded posts are arranged along at least a portion of a periphery of the patch antenna structure.
Regarding claim 2, as applied to claim 1, Hwan (Figure 1) teaches that the patch antenna structure 104 is configured to receive a transmit signal, wherein the patch antenna structure emits a radiation pattern based at least in part on the transmit signal.
Regarding claim 3, as applied to claim 2, Hwan (Figure 1) teaches that the grounded posts act as an impedance matching mechanism in which the radiation pattern induces a 
Regarding claim 4, as applied to claim 1, Hwan (Figure 1) teaches that the one or more grounded posts 106 are arranged along an entire periphery of the patch antenna structure.
Regarding claim 5, as applied to claim 1, Hwan (Figure 1) teaches that the one or more grounded posts 106 are uniformly spaced along the at least a portion of the periphery of the patch antenna structure.
Regarding claim 6, as applied to claim 1, Hwan (Figure 4) teaches that the one or more grounded posts are nonuniformly spaced along the at least a portion of the periphery of the patch antenna structure.
Regarding claim 7, as applied to claim 1, Hwan (Figure 1) teaches that the at least a portion of the periphery of the patch antenna structure 104 comprises one or more sides, and wherein at least one of the one or more grounded posts 106 is aligned with a center of at least one of the one or more sides.
Regarding claim 8, as applied to claim 1, Hwan (Figure 1) teaches that the at least a portion of the periphery of the patch antenna structure 104 comprises one or more comers, and wherein at least one of the one or more grounded posts 106 is aligned with at least one of the one or more corners.
Regarding claim 9, as applied to claim 1, Hwan (Figure 1) teaches that the one or more grounded posts 106 extend a height from the substrate, and wherein the height is greater than a spacing between the patch antenna structure 104 and the ground plane 100.

Regarding claim 15, as applied to claim 1, Hwan (Figure 1) teaches that the patch antenna structure 104 is configured to produce a receive signal based at least in part on an incident electric field.
Regarding claim 16, as applied to claim 1, Hwan (Figure 1) teaches that the patch antenna structure 104 is elliptically polarized.
Regarding claim 17, as applied to claim 1, Hwan teaches the patch antenna structure 104 comprises a planar portion spaced apart from the ground plane 100, the planar portion disposed parallel to the ground plane; and one or more feed legs (not shown) extending from the planar portion.
Regarding claim 19, Hwan (Figure 1) teaches an antenna assembly comprising a ground plane 100 disposed on a substrate 108; a patch antenna structure 104 spaced apart from the ground plane, the patch antenna structure comprising a planar portion spaced apart from the ground plane, the planar portion disposed parallel to the ground plane, the planar portion comprising a square planar shape; and one or more feed legs (not shown) extending from the planar portion, wherein the one or more feed legs are arranged in a perpendicular configuration; and one or more grounded posts 106 coupled to and extending from the ground plane, each of the one or more grounded posts extending a uniform height from the ground plane, wherein the uniform height is greater than a spacing between the ground plane and the planar portion; wherein the one or more grounded posts comprise a hollow cylindrical shape; wherein the one or more grounded posts are evenly spaced along an entire periphery of the .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwan in view of Rudish et al (US 8,462,071 B1), hereinafter Rudish.  (Applicant’s submitted prior art).
	Regarding claim 10, as applied to claim 1, Hwan teaches the claimed invention except explicitly mention that the one or more grounded posts extend a height from the substrate, and 
	Rudish (col 6, lines 55-63) teaches an antenna assembly wherein the one or more grounded posts extend a height from the substrate, and wherein the height is equivalent to a spacing between the patch antenna structure and the ground plane.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the height of the one or more grounded posts to extend at a height being equivalent to a spacing between the patch antenna structure and the ground plane, as taught by Rudish, doing so would achieve a desired impedance matching.
Regarding claim 18, as applied to claim 17, Hwan teaches the claimed invention except mentioning a configuration wherein the patch antenna structure comprises a second planar portion spaced apart from the planar portion, the second planar portion disposed parallel to the planar portion.
Rudish (Figure 3) teaches an antenna structure comprising a first planar portion 22a spaced apart and parallel from a second planar portion 22b.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the patch antenna structure of Hwan to comprise a second planar portion spaced apart and disposed parallel from the planar portion, as taught by Rudish, doing so achieve a desired radiation pattern characteristics.
Regarding claim 20, as applied to claim 19, Hwan (Figure 1) teaches that the one or more feed legs are configured to receive an RF signal, the one or more grounded posts being impedance matching mechanism for the antenna, wherein at least one of the planar portion .
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwan in view of Wang et al, hereinafter Wang, “Wideband 60 GHz circularly polarized stacked patch antenna array in low-temperature co-fired ceramic technology.  IET Microwaves, Antennas & Propagation, 2015, Vol. 9, Iss. 5, pp. 436-445, doi:10.1049/iet-map.2014.0254”.  (Applicant’s submitted prior art).
Hwan teaches the claimed invention, as applied to claim 1, except explicitly mention that a first grounded post of the one or more grounded posts is coupled to a second grounded post of the one or more grounded posts by a coupling element, the coupling element being distinct from the ground plane.
	Wang (Figures 1, 3-4) teaches an antenna assembly comprising a patch antenna being surrounded by a plurality of grounded posts, wherein a first grounded post of the one or more grounded posts is coupled to a second grounded post of the one or more grounded posts by a coupling element, the coupling element being distinct from the ground plane.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna assembly of Hwan to include a coupling element coupling a first grounded post of the one or more grounded posts to a second grounded post of the one or more grounded posts, wherein the coupling element being distinct from the ground plane, as taught by Wang, doing so would achieve a desired level of impedance matching.
Allowable Subject Matter
6.	Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Hwan fails to specifically teach that a shape of the one or more grounded posts varies along a height of the one or more grounded posts.
Regarding claim 13, Hwan fails to further teach one or more variable reactive elements are coupled to at least one of the one or more grounded posts, the one or more variable reactive elements configured to tune a reactance of the at least one grounded post.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (CN 104300210A) discloses an antenna assembly comprising a patch antenna structure spaced apart from a ground plane, and a plurality of grounded posts arranged around the periphery of the patch antenna structure.
Van Hoozen (US 6,181,279) discloses an antenna assembly comprising a plurality of grounded posts arranged around the periphery of a patch antenna. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845